MEMORANDUM **
Bryon Keith Ames, a federal prisoner, appeals pro se the district court’s judgment in his Bivens action alleging deprivation of personal property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo both dismissals and summary judgment. Barnett v. Centoni, 31 F.3d 813, 815, 816 (9th Cir.1994) (per curiam). We affirm.
The district court properly dismissed Ames’s due process claim under Bivens because Ames has an adequate post-deprivation remedy under Arizona tort law. See Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393, (1984); Howland v. Arizona, 169 Ariz. 293, 818 P.2d 1169,1172-73 (App.1991).
The district court properly granted summary judgment on Ames’s claim under the Federal Tort Claims Act (“FTCA”) because the FTCA does not waive the federal government’s immunity from suit for “claim[s] arising in respect of ... the detention of any goods, merchandise, or other property by ... any ... law enforcement officer,” see 28 U.S.C. 2680(c), including claims arising from the “negligent handling or storage of detained property,” see Kosak v. United States, 465 U.S. 848, 854, 104 S.Ct. 1519, 79 L.Ed.2d 860 (1984).
Ames’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.